DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1 and 23-36 and 38-39 are pending in the application.  Claims 2-22 and 37 are cancelled.
Priority
	This application is a continuation of U.S. Application Serial No. 16/335,378, filed March 21, 2019, which is a U.S. National Stage entry of PCT/US2017/052967, filed September 22, 2017, and claims priority benefit of U.S. Provisional Application Serial No. 62/398,783, filed September 23, 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the current application.
Claim Objections
	Clams 23, 28 and 31 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 24-25, 27, 29-30, 33-36 and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/214423 A2; effective filing date 08 June 2016; cited previously).
Regarding claims 1, 24-25, 27 and 29-30, the reference discloses compound 40 (p. 58) having the following structure:

    PNG
    media_image1.png
    249
    493
    media_image1.png
    Greyscale
.  The compound is a compound of Formula I: 
    PNG
    media_image2.png
    131
    298
    media_image2.png
    Greyscale
, where A is 
    PNG
    media_image3.png
    170
    174
    media_image3.png
    Greyscale
, which is a group according to A4: 
    PNG
    media_image4.png
    141
    121
    media_image4.png
    Greyscale
, where R1 is H, R2 is H, n is 1, R4 is 
    PNG
    media_image5.png
    73
    88
    media_image5.png
    Greyscale
, which is a group according to -C(O)R14, where R14 is -O-alkyl; R5 is alkyl, R6 and R7 together form a double bond, R8 and R9 are alkyl, R10 is H, X1 is O, R11 and R12 are H or alkyl, R13 is -C(O)R16, where R16 is NR17R18, where R17 and R18 together with the nitrogen atom to which they are bound form a 6-membered ring comprising two heteroatoms (i.e., N and O atoms).  Accordingly, the compound reads on the cited claims.
Regarding claim 33, the reference teaches compositions comprising the full range of inventive compounds, including compound 40 (see Abstract, p. 18, 22, 32, claims 74-76).
Regarding claims 34-36, the inventive compounds, including compound 40, are intended for treatment of cancer, including cancer of the cervix, prostate, ovary, breast (see p. 26 lines 30-40).
As to claim 38, the reference (p. 33, 38) teaches combination therapies combining the inventive compounds with other anti-cancer agents.
Claims 1, 24, 27, 29-30 and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/068443 A1.
The reference (throughout) discloses spliceostatin analogs of Formula I, including the following compounds at B66 at p. 135 (line 2), and B134 p. 155 (line 2), respectively:

    PNG
    media_image6.png
    339
    475
    media_image6.png
    Greyscale
.  
Both are compounds of compound is a compound of Formula I: 
    PNG
    media_image2.png
    131
    298
    media_image2.png
    Greyscale
, where A is 
    PNG
    media_image7.png
    150
    276
    media_image7.png
    Greyscale
according to A4: 
    PNG
    media_image4.png
    141
    121
    media_image4.png
    Greyscale
, where R1 is H, R2 is H, n is 1, R4 is 
    PNG
    media_image8.png
    74
    170
    media_image8.png
    Greyscale
 , which is a group according to -C(O)R14, where R14 is -N(R15)2, R15 is H or alkyl; R5 is alkyl, R6 and R7 together form a double bond, R8 and R9 are alkyl, R10 is H, X1 is O, R11 and R12 are H or alkyl, R13 is -C(O)R16, where R16 is NR17R18, where R17 and R18 together with the nitrogen atom to which they are bound form a 6-membered heterocyclic ring. Accordingly, the compounds read on the cited claims.
Regarding claim 33, the reference teaches compositions comprising the full range of inventive compounds (see p. 62-63).
Regarding claims 34-36, the inventive compounds, including compound 40, are intended for treatment of cancer, including cancer of the cervix, prostate, ovary, breast (see p. 66 lines 26-29).
Allowable Subject Matter
	Claims 32 and 39 (now independent) are allowed.
Response to Arguments
Applicant’s arguments, see REMARKS, filed 08/08/2022, with respect to the rejection(s) of claim(s) 1, 23-30 and 32-36 under 35 U.S.C. 102(a)(2) as anticipated by WO 2017/214423 A2 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further compounds that meet the added/changed limitations of the amended claims in WO 2017/214423 A2, as set forth above.  In addition, in view of the added/changed limitations of the amended claims, new anticipation rejections have been made under 35 U.S.C a02(a)(1) over WO 2014/068443 A1, as set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/             Primary Examiner, Art Unit 1625